Citation Nr: 1503660	
Decision Date: 01/26/15    Archive Date: 02/09/15

DOCKET NO.  14-39 156	)	DATE
	)
	)


THE ISSUE

Whether there was clear and unmistakable error (CUE) in the Board of Veterans' Appeals (Board) December 2012 decision denying service connection for bilateral hallux valgus.


ATTORNEY FOR THE BOARD

D. Schechter, Counsel


INTRODUCTION

The moving party in this case is a veteran who served on active duty from April 1983 to July 1983 and from December 1984 to December 1987.  

The moving party asserts that the Board's December 2012 decision denying service connection for bilateral hallux valgus was based on CUE.

The Veteran's appeal for entitlement to service connection for temporomandibular joint (TMJ) dislocation with tooth injury, and entitlement to service connection for sleep apnea, to include as secondary to service-connected depression, is addressed in a separate Board remand.  While the Veteran has appointed a private attorney to represent him in that appeal, he explicitly stated in a signed statement accompanying his December 2014 CUE motion, that he does not desire representation in this CUE motion.   

The record before the Board consists of the physical claims file and electronic records within Virtual VA and the Veterans Benefits Management System (VBMS).  


FINDING OF FACT

The moving party has not identified any error in the December 2012 Board decision denying service connection for bilateral hallux valgus which, had it not been committed, would have compelled a different conclusion.  


CONCLUSION OF LAW

The moving party has not alleged a valid claim of CUE in the December 2012 Board decision denying service connection for bilateral hallux valgus.  38 U.S.C.A. § 7104 (West 2014); 38 C.F.R. §§ 20.1400-20.1407 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

As a preliminary matter, the Board notes that VA has a general duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2014).  This duty does not apply to claims of CUE in a prior final Board decision, however.  See Livesay v. Principi, 15 Vet. App. 165, 179 (2001) (en banc).  Therefore, the Board will proceed with consideration of the motion.



Analysis

A final decision by the Board is subject to revision on the grounds of CUE.  If evidence establishes such error, the prior Board decision shall be reversed or revised. 38 U.S.C.A. § 7111 ; 38 C.F.R. § 20.1400.  A CUE motion is not an appeal and, with certain exceptions, is not subject to the provisions of 38 C.F.R. Parts 19 and 20 which relate to the processing and disposition of appeals.  38 C.F.R. § 20.1402.  Neither the "benefit of the doubt" rule of 38 U.S.C.A. § 5107(b) nor the provisions of reopening claims on the grounds of new and material evidence under 38 U.S.C.A. § 5108 apply to CUE motions.  38 C.F.R. § 20.1411(a) and (b). 

A motion to review a prior final Board decision on the basis of CUE must set forth clearly and specifically the alleged clear and unmistakable error, or errors, of fact or law in the Board decision, the legal or factual basis for such allegations, and why the result would have been manifestly different but for the alleged error.  Non-specific allegations of failure to follow regulations or failure to give due process, or any other general, non-specific allegations of error, are insufficient to satisfy this requirement.  Motions that fail to comply with these requirements shall be dismissed without prejudice to refiling.  38 C.F.R. § 20.1404(b); see Simmons v. Principi, 17 Vet. App. 104, 114 (2003). 

CUE is a very specific and rare kind of error.  It is the kind of error, of fact or of law, that when called to the attention of later reviewers compels the conclusion, to which reasonable minds could not differ, that the result would have been manifestly different but for the error.  Fugo v. Brown, 6 Vet. App. 40, 43 (1993).  Generally, either the correct facts, as they were known at the time, were not before the Board, or the statutory and regulatory provisions extant at the time were incorrectly applied.  38 C.F.R. § 20.1403(a).  If it is not absolutely clear that a different result would have ensued, the error complained of cannot be clear and unmistakable.  38 C.F.R. § 20.1403(b) and (c); see Bustos v. West, 179 F.3d 1378 (Fed. Cir. 1999). Examples of situations that are not CUE include: (1) a new medical diagnosis that "corrects" an earlier diagnosis considered in a Board decision; (2) a failure to fulfill VA's duty to assist the Veteran with the development of facts relevant to his claim; or (3) a disagreement as to how the facts were weighed or evaluated.  38 C.F.R. § 20.1403(d).  CUE also does not encompass the otherwise correct application of a statute or regulation where, subsequent to the Board decision challenged, there has been a change in the interpretation of the statute or regulation. 38 C.F.R. § 20.1403(e) .

The moving party argues that the Board overlooked an October 2003 VA examination report showing that bilateral hallux valgus was found, and thus committed clear and unmistakable error when it denied service connection for bilateral hallux valgus on the basis that bilateral hallux valgus was not shown by the evidence of record.  

While the finding of fact in the reasons and bases portion of the December 2012 Board decision to the effect that there was no objective medical evidence of bilateral hallux valgus was in error, it is not clear from the record at the time of the Board's decision that the outcome would have been manifestly different but for that error.  While the October 2003 examination report supports the presence of hallux valgus, it is not clear that the record as a whole at the time of the December 2012 Board decision, including that evidence, would support service connection, since there was still no medical evidence of a nexus between the claimed disability and the Veteran's active service or service-connected disability.  

The moving party has not identified an error in the December 2012 Board decision, that had it not been committed, would have compelled a different decision.  Accordingly, the Board finds that the moving party has not identified a valid claim of CUE.    


      (CONTINUED ON NEXT PAGE)


ORDER

The motion to revise or reverse the December 2012 Board decision denying service connection for bilateral hallux valgus on the basis of CUE is dismissed. 



                       ____________________________________________
	Shane A. Durkin
	Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs



